UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2229



DARON K. OWENS,

                                              Plaintiff - Appellant,

          versus


PAUL HENRY O’NEILL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1306-A)


Submitted:   April 30, 2004                   Decided:   May 24, 2004


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daron K. Owens, Appellant Pro Se. Rachel Celia Ballow, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Daron   K.   Owens   appeals   the   district   court’s   order

granting judgment for the Defendant following a bench trial on

July 22, 2003.    The record does not contain a transcript of the

evidence presented at trial that day.     An appellant has the burden

of including in the record on appeal a transcript of all parts of

the proceedings material to the issues raised on appeal.       See Fed.

R. App. P. 10(b); 4th Cir. R. 10(c).       An appellant proceeding on

appeal in forma pauperis is entitled to transcripts at government

expense only in certain circumstances.     28 U.S.C. § 753(f) (2000).

By failing to produce a transcript or to qualify for the production

of a transcript at government expense, Owens has waived review of

the issues on appeal that depend upon the transcript to show error.

See Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992); Keller v.

Prince George’s County, 827 F.2d 952, 954 n.1 (4th Cir. 1987).         As

no error appears on the record before us, we affirm the district

court’s order.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                 - 2 -